This case was referred, and on coming in of the report certain issues were eliminated and submitted to the jury. After the verdict thereon the cause was recommitted to the referee with instructions to revise and conform his report in accordance with the verdict, and also to correct his calculations of interest to the basis of 6 per cent. The defendant appealed. The appeal is premature. The defendant should have caused his exception to be entered, and then appeal from the final judgment. Wallacev. Douglas, 105 N.C. 42, in which it is said, quoting Grant v. Reese,90 N.C. 3, "Slight attention to the decisions of the Court would prevent miscarriages like the present and facilitate the administration of justice."
Appeal dismissed.
Cited: S. c., 131 N.C. 91; S. c., 154 N.C. 609. *Page 253 
(410)